KRUCKER, Judge.
Appellant, John J. Garvey, takes this appeal from a denial of a writ of habeas corpus by the Superior Court of Pinal County on March 9, 1966.
The appellant is presently on parole from the Arizona State Prison and contends, generally, that his right to counsel was violated in that he was not advised of such right; and that coercive methods were used in eliciting statements from him. Reliance is placed on Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964), and Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), but as the conviction in the instant case (1963) was prior to the decisions in the above cited cases, the application of the above cited cases has been modified by Johnson v. State of New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966).
John J. Garvey has filed numerous petitions and appeals, and everything of which he complains has been disposed of previously.
The latest disposition of his complaints was by the U. S. Supreme Court in denying motion for leave to file petition for writ of habeas corpus on January 24, 1966. Garvey v. Eyman, 382 U.S. 1007, 86 S.Ct. 622, 15 L.Ed.2d 536 (1966).
The order of the Superior Court of Pinal County is affirmed.
HATHAWAY, C. J., and MOLLOY, J., concur.